Exhibit 10.2

Incentive Awards Program Summary

The incentive awards program is an annual cash-based pay-for-performance
incentive program, and its purpose is to motivate and reward eligible employees,
including executive officers, for their contributions to the performance of
Zhone Technologies, Inc. by making a portion of their cash compensation variable
and dependent upon Zhone’s annual financial performance. The annual cash
incentive awards, if any, are based on the extent to which Zhone achieves
specific financial objectives established at the beginning of the year. This
determination includes consideration of the overall performance of the company
in the context of an assessment of the performance of the employee’s business
unit or function, and an evaluation of employee’s individual performance. The
financial performance measures, which include revenue, EBITDA and share price,
are set at various levels of performance, each of which is tied to a
successively higher level of reward. Once the financial performance measure is
attained and the program is funded, managers are permitted to use discretion in
the distribution of the funded amount within their respective business units. In
the event that threshold financial performance measures are not met, there would
be no payout under the program. In addition, there are no payouts to executive
officers under the program unless the general employee population is also
rewarded.